Exhibit 10.17

January 8, 2003

HAND DELIVERED

Mr. Robert R. Buck



Dear Bob:

As we have discussed, your employment with Cintas Corporation (“Cintas”) is
ending on Wednesday, January 8, 2003. Whether you accept or reject the
Arrangement outlined below, you will be paid through February 5, 2003.

As you know, your participation in Cintas’ group disability program cannot
continue after your active employment ends. Your group medical and dental
insurance coverage and your group life insurance will remain in effect at least
through the end of January, 2003. Information concerning your COBRA rights to
continue to participate in the Cintas group health and dental insurance
program(s) and your conversion privilege under the group life insurance plan
will be provided to you in separate documents that will be mailed to you.

Given Cintas’ desire to assist you in making an orderly transition to employment
elsewhere, Cintas offers you the following Arrangement:

  1. You cooperate with Scott Farmer and me in making an orderly transition on
all matters for which you have been responsible, and prior to January 10, 2003,
you turn over all Cintas’ software, manuals, files, records and other Cintas
property in your possession or under your control.


  2. Through July 2, 2003, you cooperate in timely responding to all reasonable
requests from Scott Farmer and me and use your best efforts to provide
information, insights and advice to Cintas; and you at all times cooperate
fully, and to the best of your ability, with Cintas management and legal counsel
in all pending and potential legal matters, and you make yourself available at
reasonable times and places, with the understanding that you will be fairly
reimbursed for reasonable out-of-pocket expenses, to assist Cintas and Cintas’
legal counsel as reasonably necessary in investigating and defending against
claims threatened or asserted by or against Cintas.


  3. You continue to keep strictly confidential, and not divulge or misuse,
Cintas’ trade secrets and confidential information.


--------------------------------------------------------------------------------

  4. You continue to honor your obligations under your Cintas Employment
Agreement; you refrain from having any Industries-related business contact
before July 3, 2005 with any Cintas customer or possible acquisition target with
whom you had Industries-related contact during your employment with Cintas; you
do nothing before July 3, 2005 to encourage or to induce anyone employed by
Cintas to leave employment with Cintas; and you do not perform before July 3,
2005 any services for any business enterprise that owns, operates, controls or
affiliated through common ownership or control with any Cintas competitor listed
in Appendix A attached to your Cintas Employment Agreement.


  5. You submit to Scott Farmer a signed letter of resignation effective January
8, 2003.


  6. You do not at any time make any derogatory statement or do anything
injurious to Cintas, and you do not reveal any terms of this offered Arrangement
to anyone except as required by law or specifically permitted below.


  7. You use your best efforts to disengage from social, business and financial
contacts and relationships with Cintas executives, managers and employees, and
you refrain from visiting any Cintas facility in the future without receiving
permission from Scott Farmer or me in advance of the date, time and purpose of
any planned visit.


  8. You countersign this letter and sign the General Release that accompanies
this letter.


  9. You return to me before 5:00 p.m. on Wednesday, January 29, 2003, the
fully-signed original of this letter with the attached General Release.


  10. If you comply with the terms set forth in numbered paragraphs 1 through 10
immediately above, Cintas will:


  (a) Make COBRA payments to continue your participation in Cintas’ group health
insurance programs through June 30, 2003 or until you become eligible for health
insurance coverage through a new employer, whichever occurs first;


  (b) Pay the premiums to continue through June 30, 2003 your participation in
Cintas’ group life insurance program;


  (c) Pay to you your full regular salary (but no bonus or incentive payment),
with such salary payments covering the period starting on January 9, 2003 and
running through Wednesday, July 2, 2003, with each such payment subject to
required withholdings and considered full payment for salary continuation,
severance, unused vacation, allowances and other entitlements and remuneration;


  (d) Have Cintas records reflect that you voluntarily resigned from employment
effective Wednesday, January 8, 2003, and in the future, whenever Cintas
receives an inquiry concerning your Cintas employment, Cintas will provide only
the following information: “Bob Buck worked more than 20 years with Cintas,
first as Vice President of Finance and later as Group Vice President, before he
was promoted in 1997 to President of the Rental Division, the position he held
when he resigned from Cintas on January 8, 2003 to pursue other opportunities;"


--------------------------------------------------------------------------------

  (e) Communicate within Cintas and outside Cintas nothing inconsistent with
subparagraph(d) above as long as you comply with your obligations under
paragraphs 1 through 10 above;


  (f) Not at any time make any derogatory statement concerning you or do
anything injurious to you, and Cintas will not reveal any terms of this offered
Arrangement to anyone outside Cintas except as required by law;


  (g) Not contest your claim for unemployment compensation benefits; and


  (h) Agree with you that any and all rights, duties and obligations created by
this offer letter and the attached General Release will be interpreted and
enforced at all times according to the laws and applicable legal and equitable
precedents of the State of Ohio.


The Arrangement detailed above is contingent upon your refraining from making
any derogatory statement about or doing anything injurious to Cintas; your
saying and doing nothing inconsistent with paragraphs 1 through 10 above; your
accepting this offer by returning to me before 5:00 p.m. on Wednesday, January
29, 2003, the signed originals of this offer letter and the General Release; and
your agreement not to discuss with anyone, other than your immediate family and
your personal legal, tax or financial advisor, the terms of this Agreement. In
fact, we recommend that you consult your personal attorney before acting on this
offer letter.

If you have any questions, please contact me without delay.

Sincerely,


/s/Robert J. Kohlhepp                              
Robert J. Kohlhepp
Chief Executive Officer

ACCEPTANCE OF OFFER

Having read, having been given an opportunity to ask questions about, and fully
understanding the terms and conditions, I accept the above Arrangement this 10th
day of January, 2003.

I understand that this Arrangement will not be effective until the eighth day
after I sign below because if I choose to do so, I have seven days after
accepting to change my mind and cancel my acceptance. Cintas, however, will not
withdraw or cancel this offer and agreement during such time.

 


/s/Robert R. Buck                             
       Robert R. Buck

--------------------------------------------------------------------------------


GENERAL RELEASE

        IN CONSIDERATION of the promises and mutual promises in the offer letter
(“Offer Letter”) signed by Robert J. Kohlhepp, Chief Executive Officer of Cintas
Corporation (hereinafter “Cintas”), dated and delivered to me on January 8,
2003, I, Robert R. Buck, on behalf of myself, my heirs, executors, successors,
and assigns, hereby release Cintas, as well as all of its owners, affiliates,
subsidiaries, and divisions and its directors, executives, managers, and
employees, from all debts, claims (except my claim for unemployment compensation
benefits), demands, rights, actions, causes of action, suits, contracts,
agreements, damages, whatsoever of every name and nature, whether known or
unknown, against Cintas and the others released herein, including any relating
to or arising from my employment with Cintas or the circumstances giving rise to
the termination of my employment from Cintas or based in any way upon federal,
state or local laws relating to age discrimination or other types of employment
discrimination, including but not limited to the federal Age Discrimination in
Employment Act and the federal Older Workers Benefit Protection Act, and I
covenant not to sue and not to file or cause to be filed any complaint with any
federal, state or local agency or in any court against Cintas or the others
released herein on any matter which arose during or related or is attributable
in any way to my employment or separation from my employment with Cintas;
provided, however, that this General Release specifically excludes my rights
under (i) Cintas’ retirement, profit sharing and health and life insurance plans
and (ii) the Arrangement set forth in the Offer Letter.

--------------------------------------------------------------------------------

        I agree that apart from my discussions with my immediate family and my
personal advisor(s), whom I insist that they refrain at all times from divulging
any of the terms, I will not disclose, publicize or discuss the terms of this
General Release or of the Offer Letter with anyone within or outside Cintas
unless required by subpoena or other legal compulsion; and I will give immediate
notice to Cintas of the receipt of any subpoena or other legal document that may
call for me to disclose any of the contents of the Offer Letter or the terms of
this General Release.

        I represent and warrant that I have returned to Cintas the original and
all copies of all keys, Cintas ID’s, software, charge cards, equipment, manuals,
files, papers, reports, memoranda and other items of Cintas property; and that I
will retain from my Cintas employment only my personal property, which does not
contain any trade secrets or confidential information of Cintas.

        I acknowledge that I am legally and ethically obliged to honor my Cintas
Employment Agreement and to maintain the strict confidentiality of all trade
secrets and all confidential Cintas information and proprietary data that I
learned while working for Cintas. I affirm that through July 2, 2005, neither
will I have any Industries-related business contact with any Cintas customer or
acquisition prospect with whom I had Industries-related contact while employed
by Cintas, nor will I encourage or attempt to induce anyone employed by Cintas
to leave employment with Cintas. I further affirm that through July 2, 2005, I
neither will perform any Industries-related business prohibited in paragraph
3(c) of my Cintas Employment Agreement nor perform any services before July 3,
2005 for any business enterprise that owns, operates, controls or affiliated
through common ownership or control with any Cintas competitor listed in
Appendix A attached to my Cintas Employment Agreement. Finally, I agree that I
never will question or challenge the enforceability or legality of any of the
terms of either this paragraph or paragraph 4 of the Arrangement in the Offer
Letter.

--------------------------------------------------------------------------------

        I acknowledge that this General Release does not constitute an admission
of liability or wrongdoing by Cintas or any of the others released herein. I
further acknowledge that if I breach any of my obligations set forth in the
Offer Letter or if I violate my Employment Agreement obligations, Cintas, in
addition to taking appropriate legal action, will be entitled to decline to make
any further payments that Cintas has agreed in the Offer Letter to make to me or
on my behalf.

        By signing this General Release, I certify and agree that I had a full
opportunity to consult with my personal legal, tax, financial or other advisor;
that I had a full opportunity to ask questions and express my views to Cintas
executives; that I read and understand the Offer Letter and this entire General
Release; and that I am accepting and signing this voluntarily and without
coercion.

Signed this 14th day of January, 2003
at Cincinnati, Ohio.

WITNESSED BY:


/s/Robert J. Kohlhepp                              


                    /s/Robert R. Buck                           
                   Robert R. Buck